Citation Nr: 9922018	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision loss, claimed as a residual to head injuries incurred 
in a plane crash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from December 
1939 to March 1942.

This matter returns to the Board of Veterans' Appeals (Board) 
from the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") pursuant to a 
Motion by the Secretary of Veterans Affairs (Secretary) for 
Remand.  This appeal originates from a decision dated in 
March 1997 by the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
1998, the Board found that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for vision loss, claimed as a residual to head 
injuries incurred in a plane crash.  The veteran appealed to 
the Court.  In January 1999, the Court issued an Order which 
vacated the September 1998 Board decision and remanded the 
case to the Board for proceedings consistent with the 
Secretary's Motion to Remand.

In September 1996, the veteran filed a claim for service 
connection for vision loss, claimed as a residual of head 
injuries incurred in a plane crash.  In March 1997, the RO 
issued a rating decision that denied service connection for 
loss of vision due to a plane crash.  This decision was 
appealed to the Board which in January 1998 remanded this 
case, finding that upon review of the claims file a prior 
final decision existed on this issue and therefore the issue 
was not service connection, but whether new and material 
evidence had been presented to reopen the claim.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996), Barnett v. Brown, 8 
Vet. App. 1 (1995).  The Board also noted that the May 1997 
statement of the case had not provided the veteran with the 
laws and regulations concerning finality of rating decisions, 
the requirement to submit new and material evidence to reopen 
a claim and what constitutes such evidence, and did not 
indicate whether his claim had been reopened or denied for 
failure to present new and material evidence.  Therefore, to 
afford the veteran due process, this case was remanded to the 
RO in January 1998.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In a February 1998 rating decision, the RO determined that 
new and material evidence adequate to reopen the claim for 
myopia of the right eye had not been submitted, adding that 
[s]ervice connection continued to be denied for [the] 
veteran's loss of vision since there are no records to link 
this condition to the plane crash."  Although the March 1994 
letter notifying the veteran of this decision erroneously 
identified the issue as increased rating for "amputation of 
the right finger and service connection for arthritis of the 
right arm and shoulder," he was provided a copy of the 
rating decision correctly identifying the issue as one of new 
and material evidence to reopen the claim for vision loss.  
Furthermore, a March 1998 supplemental statement of the case 
was sent to the veteran, correctly identifying the issue, and 
providing the veteran with the law and regulations regarding 
finality of decisions, and the requirement of submitting new 
and material evidence to reopen a prior final decision.  
Accordingly, the Board concluded in its now-vacated September 
1998 decision that the veteran had been provided adequate 
notice of the applicable laws and regulations relating to new 
and material evidence, and given an opportunity to respond.  
Although the law regarding what constitutes new and material 
evidence has changed, for reasons which will be discussed in 
the following decision, see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993), the Board now proceeds with its review of 
the appeal without remanding the issue to the RO for its 
initial consideration of the revised criteria.


FINDINGS OF FACT

1.  Following a rating action by the RO in September 1990, 
the veteran was notified in a letter dated September 1990 
that his claim for service connection for vision loss, 
claimed as a residual to head injuries incurred in a plane 
crash was denied; although he was provided his appellate 
rights, he did not appeal.

2.  No competent medical evidence has been presented since 
the September 1990 rating decision which is relevant to or 
probative of a nexus or link between his current vision loss 
and head injuries incurred in a plane crash in service and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1990 decision of the RO denying service 
connection for vision loss, claimed as a residual to head 
injuries incurred in a plane crash is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the October 1990 RO decision 
denying service connection for vision loss, claimed as a 
residual to head injuries incurred in a plane crash, is not 
new and material and the veteran's claim for service 
connection for vision loss, claimed as a residual to head 
injuries incurred in a plane crash, has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the veteran's claim concerns injuries incurred as a 
result of a plane crash, the Board repeats a portion of the 
factual background from the January 1998 decision and remand 
which, in part, denied service connection for a psychiatric 
disorder, to include organic brain syndrome, claimed as a 
residual to head injuries incurred in the same plane crash 
from which he is claiming vision loss.

I.  Factual Background.

In December 1941, the veteran was injured in a plane crash.  
A medical treatment report, dated December 1941, indicated 
that he had many lacerations on his face and forehead, 
including a laceration to the "scalp, right temporal region 
to angle of right eye."  The report of a physical 
examination of the veteran's head noted that "(t)here are 
many lacerations about the left side of his face and 
forehead. There does not seem to be any gross fracture 
noticeable(sic) about the head." 

In December 1941, a board of investigation was appointed to 
determine the circumstances surrounding the crash of the Navy 
airplane.  The opinion of the board of investigation, dated 
April 1942, noted in its findings of fact that the veteran 
sustained a "[m]inor subconjunctival hemorrhage in the right 
eye."  

In June 1942, a hearing was held regarding the veteran's 
disabilities.  At the hearing, the veteran indicated that his 
right eye was weak from the three gashes incurred around it.  
When asked to describe his injuries incurred in the plane 
crash, he stated "[t]ere was just a hole in my head and cuts 
around my eye.  I had about nine stitches taken to sew my 
head up.  It was just a clean cut on the side of my head." 

In June 1942, a VA compensation and pension examination was 
conducted.  The examination report noted three small well 
healed scars on the right side of his face.  It also noted 
the veteran's contentions that he may have been knocked 
unconscious for a few seconds following the plane crash.  
Examination of his nervous system indicated that "[h]e 
presents no evidence of post-concussion syndrome at this 
time, either subjective or objective.  No disease [or 
neuropsychiatric] found."  The examination report concluded, 
in pertinent part, with a diagnosis of myopia, right eye, and 
cicatrices, face, not disfiguring.

Medical treatment reports, dated September 1990 through July 
1993, were submitted from the VA medical center in Biloxi, 
Mississippi.  The report of a computed tomography (CT) 
examination of the veteran's head, dated January 1991, report 
concluded with an impression of "[s]mall low attenuation 
focus involving the left basal ganglia, possibly representing 
a lacunar infarction.  Otherwise, normal [CT examination] of 
the head."  

In April 1992, the veteran was seen for increasing problems 
relating to his losing sense of direction and right side 
headaches.  The treatment report noted that a CT examination 
of the head performed in the previous year showed a left 
lacunar infarct.  The report concluded with a clinical 
impression of status post lacunar infarct, headaches, loss of 
direction. 

An October 1996 treatment report noted that  the veteran's 
uncorrected visual acuity was 20/70, bilaterally, and that 
his corrected visual acuity was 20/70, bilaterally.  The 
report noted a diagnostic impression of visual disturbances, 
arteriosclerotic heart disease, congestive heart failure, 
chronic obstructive pulmonary disease, and status post blood 
clot right leg.

II.  Reopening a Claim With New and Material Evidence.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1997); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may not be 
granted for congenital or developmental defects, or for 
refractive error of the eye, such as is manifested by myopia.  
38 C.F.R. § 3.303(c).  See M21-1, Part 6, 11.07(a).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (On appeal, the U.S. 
Court of Appeals for the Federal Circuit (Federal Court) held 
that the U. S. Court of Veterans Appeals (Court) correctly 
construed 38 U.S.C. §§ 5108 and 7104 in holding that the 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

III. Reopening the Claim for Service Connection for Vision 
Loss, Claimed as a Residual to Head Injuries Incurred in a 
Plane Crash 

In this case, the RO originally denied service connection for 
myopia of the right eye in an August 1942 rating decision, 
noting that this condition was a constitutional or 
developmental abnormality.  While it is not apparent from the 
face of the August 1942 rating decision, it is clear from his 
June 1942 claim, and the evidence presented in his June 1942 
hearing, that the veteran was claiming vision loss as a 
result of head injuries incurred in December 1941 plane 
crash.  Although the rating decision did not specifically 
state that service connection was denied for vision loss in 
both eyes, the RO clearly considered all residuals stemming 
from the plane crash, specifically listing in the rating 
decision only those disorders which were found in the most 
current VA examination in June 1942.  The Board therefore 
interprets this denial as one for vision loss, claimed as a 
residual to head injuries incurred in a plane crash.  

Subsequent rating decisions in March 1947 and July 1956 
neglected to carry forward the veteran's nonservice-connected 
disabilities.  In September 1990, pursuant to 38 C.F.R. 
§ 3.105(a), the RO issued a rating decision indicating that 
"[t]he prior denial of [service connection] for right eye 
condition including myopia is confirmed and continued."  
After being sent a timely notice by the RO following this 
decision, the veteran failed to file an appeal within the 
time allowed and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

In September 1996, the veteran wrote the RO stating that his 
eyes were getting worse, and inquiring if he had been 
service-connected for his eyes, along with his other service-
connected disabilities which were the result of a plane crash 
in 1941.  The RO interpreted this letter as a claim for 
service connection, and the RO denied service connection for 
loss of vision due to a plane crash in a March 1997 rating 
decision.  Following a remand by this Board in January 1998, 
the RO readjudicated the claim on the basis of new and 
material evidence and decided that new and material evidence 
adequate to reopen the claim for myopia of the right eye had 
not been submitted.  Again, although the issue was phrased as 
a claim for "myopia of the right eye," it is clear from the 
reasons and bases provided that the RO considered the claim 
as one for service connection for vision loss as a residual 
to head injuries incurred in a plane crash, finding that, 
"[s]ervice connection continues to be denied for veteran's 
loss of vision since there are no records to link this 
condition to the plane crash." 

The Board observes that the last final disallowance of the 
veteran's claim is the September 1990 decision, and the Board 
will determine whether evidence submitted since that 
disallowance constitutes new and material evidence.  Since 
the September 1990 RO decision, the veteran has submitted the 
following as new and material evidence:  (1) his contentions 
contained in written arguments to VA and forwarded to VA 
through his congressional representative, (Item One), (2) 
service personnel records and medical records, including a 
report of medical survey and report of a Board of 
Investigation conducted following the crash of the veteran's 
plane in December 1941, (Item Two), (3) VA medical records 
dating from September 1990 including reports of X-ray 
examination, CT scan, electroencephalogram, an October 1996 
eye examination, and outpatient treatment records (Item 
Three).

The veteran's statements are not new because they merely 
repeat his claims already decided by the RO and are therefore 
both cumulative and redundant.  Item Two is not new because 
it consists of copies of documents already on file and is 
therefore also cumulative.  Only Item Three is new because 
this evidence was not before the RO when it continued the 
denial of service connection for loss of vision in September 
1990.

Having decided that Item Three is "new" evidence, the Board 
now considers whether it is "material" in the sense of 
being relevant to and probative of the issues at hand in this 
case.  In determining the "issue at hand" in this case, the 
Board notes that the specified basis for disallowance in the 
September 1990 decision was that "defective vision . . . is 
not shown to be due to disease or injury in service."  This 
relates to one of the three required elements for service 
connection, that of a link or nexus between a current 
disability and disease or injury in service.  Caluza at 506.

The medical evidence submitted does not show any relation 
between the veteran's current vision loss, and injuries 
sustained during his plane crash in service, or any incident 
of active service.  The October 1996 eye examination, 
conducted because of his complaints of decreased visual 
acuity, concluded only that he had "eye disturbances" and 
listed his other disabilities including a blood clot to the 
right leg, arteriosclerotic heart disease, coronary heart 
failure, and chronic obstructive pulmonary disease, without 
any discussion of the etiology of his "eye disturbances."  
As such, it is not relevant to the issue at hand, i.e., 
whether any current vision loss disorder was caused by his 
active service.  Because it is not relevant, it is also not 
material.

The only evidence submitted of a link between the veteran's 
right eye vision loss and his active service consists of his 
own statements speculating that the blood vessels cut on the 
right side of his face in the plane crash in service caused 
his reduced sight.  In this regard, the Board notes that 
while lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis of etiology of his loss of vision.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of her medical history 
do not constitute new and material evidence sufficient to 
reopen her claim when this account has already been rejected 
by VA).

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the September 1990 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's September 1990 decision continuing the denial of 
service connection for vision loss, claimed as a residual to 
head injuries incurred in a plane crash, remains final.  See 
Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1998).

The Board notes that the analysis of the veteran's claim to 
reopen is essentially repeated from a September 1998 Board 
decision which, as noted in the introduction, was vacated by 
the Court in a January 1991 order.  This was to comply with 
the Court's decision in the Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998) which overturned the test for new and 
material evidence formulated by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  The Court decided 
that the applicable regulation did not require that evidence, 
to be material, should present a reasonable possibility that 
the outcome of the claim on the merits would be changed (the 
old Colvin test), but need be only "so significant that it 
must be considered in order to fairly decided the merits of 
the claim."  38 C.F.R. § 3.156(a)(1998).  However, the Court 
reaffirmed that the test of new and material evidence is a 
sequential process, first requiring a determination that the 
evidence is "new", and then a determination that the new 
evidence is "material" in the sense that it is relevant to 
and probative of the "issue at hand."  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  In this case, under both the old 
and the new tests, the evidence is not relevant and as such, 
the claim to reopen fails on that ground.  The inquiry ends 
under both the old and the new tests.  As such, where none of 
the evidence is relevant, the analysis under both the old and 
new tests are the same and the veteran is not prejudiced by 
the Board's consideration of the veteran's claim to reopen 
without initial RO consideration under the revised Hodge 
test.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for vision loss but which would, if 
submitted, create a reasonable possibility of changing the 
outcome of the prior final decision on this claim.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for vision 
loss, claimed as a residual to head injuries incurred in a 
plane crash, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

